DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 12 are pending.  Claims 1 – 12 were amended. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim includes the element/step “determine one or more a degrees to which degradation of the battery cell is changing”.  The word “a” before “degrees should be removed.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/272381 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
	Claim 1 of Application No. 17/272,381 is shown below.

1.  A battery state estimating apparatus, comprising:
a voltage measuring unit configured to:
measure a voltage of a battery cell; and
measure an open circuit voltage (OCV) of the battery cell whenever the measured voltage reaches a reference charge voltage; and
a control unit configured to:
receive the OCV measured by the voltage measuring unit, 
calculate at least one of a voltage fluctuation rate or an electric resistance fluctuation rate based on a result obtained by processing the received OCV,
determine at least one of:
a voltage increase pattern or voltage decrease pattern based on the calculated voltage fluctuation rate and pre-stored voltage fluctuation rate data when the voltage fluctuation rate is calculated, or
a resistance increase pattern or resistance decrease pattern based on the calculated electric resistance fluctuation rate and pre-stored electric resistance fluctuation rate data when the electric resistance fluctuation rate is calculated, and
determine one or more degrees to which degradation of the battery cell is changing according to at least one of the determined voltage increase pattern, voltage decrease pattern, resistance increase pattern or resistance decrease pattern.

	Application No. 17/272,381 discloses the features of the voltage measuring unit and the features of the control unit as disclosed in claim 1 of the present application and further discloses that control unit is configured to change a preset control condition, as described on pages 13 and 14 of the specification.  Therefore, claim 1 of Application No. 17/272,381 anticipates claim 1 of the present application.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/272381 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
	Claim 13 of Application No. 17/272,381 is directed to a battery pack, comprising the battery state estimating apparatus according to claim 1.  Therefore, claim 13 of Application No. 17/272,381 anticipates claim 11 of the present application.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/272381 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
	Claim 14 of Application No. 17/272,381 is directed to a battery pack, comprising the battery state estimating apparatus according to claim 1.  Therefore, claim 14 of Application No. 17/272,381 anticipates claim 12 of the present application.

Drawings
The drawings are objected to because Fig 4 – Fig 8 label the Y axis as “Voltage Fluctuation Rate (mV)”.  As discussed below, the term “rate” is indefinite as the applicant has not adequately redefined the term, and as such, “rate” is inconsistent with the ordinary and customary meaning of “a quantity, amount, or degree of something measured per unit of something else”.  For example, rate would typically be understood as “change in voltage per time (dV/dt)”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rate”, as used in “voltage fluctuation rate” and “electric resistance fluctuation rate” in claim 1 is used by the claim to mean “a ratio or difference”, as described on pages 18 and 38 of the specification, while the accepted meaning is “a quantity, amount, or degree of something measured per unit of something else”, as defined by the Meriam-Webster dictionary.  The term is indefinite because the specification does not clearly redefine the term.  For the purpose of the instant examination, the Examiner interprets this as a change in a quantity per unit time.
Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 includes the element/step “after one or more of the preset voltage conversion criteria is changed, the control unit is configured to restore the changed one or more preset voltage conversion criteria to its value before the change only in response to determining that the first degree to which degradation of the battery cell is changing is a linear degradation or a decelerated degradation”.  Claim 10 includes the element/step “after the preset resistance conversion criterion is changed, the control unit is configured to restore the preset resistance conversion criterion into a resistance conversion criterion before the change only when the second degree to which degradation of the battery cell is changing is a linear degradation or a decelerated degradation”.  It is unclear when the control unit actually makes a change to the “criteria” in each claim, as the first part of the claim indicates that it should be changed to something new, but the latter part of the claim indicates that it should not be changed.  It is unclear if the term “after” requires some passage of time, or happens immediately.  In addition, as claim 5 and claim 9 require the existence of “accelerated deterioration”, it is unclear how the degradation can simultaneously be “a linear degradation or a decelerated degradation”.
Note: All art rejections applied are as best understood by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bickford et al., US 8855954 (hereinafter 'Bickford') in view of Ugaji et al., US 2010/0156351 (hereinafter 'Ugaji') 

Regarding claim 1: Bickford teaches a battery state estimating apparatus ([col 3, lines 15 – 23]: discloses a method of measuring a battery and predicting the remaining useful life in terms of storage capacity or number of charge/discharge cycles), comprising: 
 a voltage measuring unit configured to: 
		measure a voltage of a battery cell [col 12, lines 12 – 20; Fig 9]: disclose a data acquisition means 16 that measures the voltage of one or more batteries in the system);
a control unit configured to: 
		receive the [voltage] measured by the voltage measuring unit ([col 12, lines 12 – 20; Fig 9]: disclose a computer 12 that receives the measured voltage of the batteries from the data acquisition means 16), 
	calculate at least one of a voltage fluctuation rate or an electric resistance fluctuation rate based on a result obtained by processing the received [voltage] ([col 12, lines 31 – 42]: discloses determining a degree of similarity between the observed voltage from the battery and an expected voltage based on data collected from previous experiments or models developed from those measurements); 
determine at least one of: 
	a voltage increase pattern or voltage decrease pattern based on the calculated voltage fluctuation rate and pre-stored voltage fluctuation rate data when the voltage fluctuation rate is calculated, or 
	a resistance increase pattern or resistance decrease pattern based on the calculated electric resistance fluctuation rate and pre-stored electric resistance fluctuation rate data when the electric resistance fluctuation rate is calculated ([col 17, lines 58 – 64; col 18, lines 7 – 13; Fig 20]: discloses calculating a slope of the voltage versus expected voltage curves and determining that a positive slope indicates that no significant degradation has occurred, whereas a negative slope indicates that the battery is degrading) , 
determine one or more a degrees to which degradation of the battery cell is changing according to at least one of the determined voltage increase pattern, voltage decrease pattern resistance increase pattern or resistance decrease pattern ([col 12, lines 43 – 51; col 18, lines 21 – 26]: discloses estimating the remaining useful life of the battery based on the similarity between the measured and expected voltages across a number of data samples, and determining the number of charge and discharge cycles to expect before the battery needs to be replaced), and 
change a preset control condition based on the determined one or more degrees to which degradation of the battery cell is changing ([col 13, lines 21 – 25]: discloses performing control actions based on the calculated remaining useful life of the battery). 

Bickford is silent with respect to 
measure an open circuit voltage (OCV) of the battery cell whenever the measured voltage reaches a reference charge voltage.

Ugaji teaches a battery deterioration detector comprising a calculator 3 ([Fig 1, Fig 3]) that includes
measure an open circuit voltage (OCV) of the battery cell whenever the measured voltage reaches a reference charge voltage ([0039]: discloses acquiring the open-circuit voltage after either a full charge or a full discharge of the battery), and
change a preset control condition based on the determined one or more degrees to which degradation of the battery cell is changing ([0048]: discloses that controller 7 modifies one or both of a charge capacitor a discharge capacity based on the deterioration level of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bickford in view of Ugaji to measure the OCV after a full charge is reached in order to have a more precise data point for calculating the degree of deterioration of the battery, and since the possibility of accelerated deterioration is higher at full charge ([0038]).

Regarding claim 2: Bickford in view of Ugaji teaches the battery state estimating apparatus according to claim 1, as discussed above, wherein 
the control unit is configured to change the preset control condition only in response to determining at least one of a first degree to which degradation of the battery cell is changing determined according to the voltage increase pattern or voltage decrease pattern or a second degree to which degradation of the battery cell is changing determined according to the resistance increase pattern or resistance decrease pattern to be an accelerated degradation or a linear degradation (Bickford: [col 18, lines 7 – 13; col 13, lines 21 – 25; Fig 20]: discloses calculating a slope of the voltage versus expected voltage curves and determining that a negative slope indicates that the battery is degrading, and performing control actions based on the calculated remaining useful life of the battery).

Regarding claim 11: Bickford in view of Ugaji teaches a battery pack, comprising the battery state estimating apparatus according to claim 1 (Bickford: [col 11, lines 18 – 20; Fig 2]: discloses a set of in-service batteries 18, which are interpreted as comprising a battery pack).

Regarding claim 12: Bickford in view of Ugaji teaches an electric vehicle, comprising the battery state estimating apparatus according to claim 1 ([Bickford: [col 18, lines 49 – 55]: discloses the analysis of batteries in electric vehicles and hybrid electric vehicles).


Claims 3 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bickford in view of Ugaji in view of Barsukov et al., US 2019/0006871 (hereinafter 'Barsukov').

Regarding claim 3: Bickford in view of Ugaji teaches the battery state estimating apparatus according to claim 1, as discussed above, wherein 
the preset control condition includes at least one of a C-rate or a charge termination voltage set for the battery cell (Bickford: [col 12, lines 31 – 42]: discloses a process of classifying the observed discharge voltage with regard to the expected discharge voltage, where the expected discharge voltage is interpreted as equivalent to charge termination voltage, as this is where the battery will stop the discharging in order to perform the comparison), and wherein 
when a first degree to which degradation of the battery cell is changing determined according to the voltage increase pattern or voltage decrease pattern is determined to be an accelerated degradation or a linear degradation (Bickford: [col 12, lines 43 – 51; col 18, lines 21 – 26]: discloses estimating the remaining useful life of the battery based on the similarity between the measured and expected voltages across a number of data samples forming, and determining the number of charge and discharge cycles to expect before the battery needs to be replaced), the control unit is configured to: 
	set an OCV of the battery cell previously measured at a start cycle of the determined voltage increase pattern or voltage decrease pattern as a reference OCV (Bickford: [col 16, lines 39 – 55, Fig 20]: illustrates a series of curves showing expected voltage values over time at different discharge rates).

Bickford is silent with respect to 
calculate a voltage comparison value by comparing the set reference OCV with the OCV received from the voltage measuring unit; and 
change at least one of the C-rate or the charge termination voltage based on one or more voltage conversion values obtained by converting the calculated voltage comparison value according to one or more preset voltage conversion criteria. 

Ugaji teaches a battery deterioration detector comprising a calculator 3 ([Fig 1, Fig 3]) that includes
calculate a voltage comparison value by comparing the set reference OCV with the OCV received from the voltage measuring unit ([0039, 0040, Fig 1]: discloses determinizing the amount of deterioration of the battery by comparing the measured OCV (the evaluation value, determined by the calculator 3) with a predetermined value stored in a memory).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bickford in view of Ugaji to measure the OCV after a full charge is reached in order to have a more precise data point for calculating the degree of deterioration of the battery, and since the possibility of accelerated deterioration is higher at full charge ([0038]).

Barsukov teaches a method of charging batteries while minimizing the degradation due to lithium plating ([0001]) that includes
change at least one of the C-rate or the charge termination voltage based on one or more voltage conversion values obtained by converting the calculated voltage comparison value according to one or more preset voltage conversion criteria. ([0048 – 0070, 0075]: discloses calculating the internal resistance of the battery given the difference between the observed open circuit voltage and a temperature compensated open circuit voltage, which involves “converting” the voltage measurement into a resistance value given the measured current.   The charging rate is then changed based on the predicted degradation given the calculated resistance factor).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bickford in view of Ugaji in view of Barsukov to enable limiting the rate of charging the battery in order to avoid degrading the battery any more than would be expected by normal usage.

Regarding claim 4: Bickford in view of Ugaji in view of Barsukov teaches the battery state estimating apparatus according to claim 3, as discussed above, wherein 
the one or more preset voltage conversion criteria includes a first voltage conversion criterion according to which the calculated voltage comparison value is converted into a value corresponding to the C-rate (Bickford: [col 12, lines 31 – 42]: discloses a process of classifying the observed discharge voltage with regard to the expected discharge voltage, where the expected discharge voltage is interpreted as equivalent to charge termination voltage, as this is where the battery will stop the discharging in order to perform the comparison), and a second voltage conversion criterion according to which the calculated voltage comparison value is converted into a value corresponding to the charge termination voltage ([Fig 20]:discloses a set of observed voltages for different amounts of current discharged from the battery, which is interpreted as discharge-rates), and 
the control unit is configured to: 
	obtain a first voltage conversion value by converting the calculated voltage comparison value according to the first voltage conversion criterion (Bickford: [col 12, lines 31 – 42]: discloses a process of classifying the observed discharge voltage with regard to the expected discharge voltage, where the expected discharge voltage is interpreted as equivalent to charge termination voltage, as this is where the battery will stop the discharging in order to perform the comparison).

Bickford in view of Ugaji is silent with respect to 
change the C-rate according to the obtained first voltage conversion value, 
obtain a second voltage conversion value by converting the calculated voltage comparison value according to the second voltage conversion criterion, and 
change the charge termination voltage according to the obtained second voltage conversion value. 

Ugaji teaches a battery deterioration detector comprising a calculator 3 ([Fig 1, Fig 3]) that includes
obtain a second voltage conversion value by converting the calculated voltage comparison value according to the second voltage conversion criterion ([0041]: discloses calculating a voltage difference between the closed-circuit charging cutoff voltage and the open-circuit battery voltage after charge), and 
change the charge termination voltage according to the obtained second voltage conversion value ([0048]: discloses that the controller 7 can reduce the charge voltage or increase the discharge voltage to reduce the total depth of discharge, therefore modifying the total voltage difference above).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bickford in view of Ugaji to in order to prevent deterioration of the battery by controlling the total depth of discharge given the present state of the battery ([0049]).

Barsukov teaches a method of charging batteries while minimizing the degradation due to lithium plating ([0001]) that includes
change the C-rate according to the obtained first voltage conversion value ([0048 – 0070, 0075]: discloses calculating the internal resistance of the battery given the difference between the observed open circuit voltage and a temperature compensated open circuit voltage, which involves “converting” the voltage measurement into a resistance value given the measured current.   The charging rate is then changed based on the predicted degradation given the calculated resistance factor.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bickford in view of Ugaji in view of Barsukov to enable changing the charge termination voltage using the calculated internal resistance value to avoid degrading the battery any more than would be expected by normal usage with the default termination voltage.

Regarding claim 5: Bickford in view of Ugaji in view of Barsukov teaches the battery state estimating apparatus according to claim 3, as discussed above, wherein the control unit is configured to change one or more of the preset voltage conversion criteria only in response to determining that the first degree to which degradation of the battery cell is changing is accelerated degradation (Bickford: [col 18, lines 7 – 13; col 13, lines 21 – 25; Fig 20]: discloses calculating a slope of the voltage versus expected voltage curves and determining that a negative slope indicates that the battery is degrading, and performing control actions based on the calculated remaining useful life of the battery). 

Bickford is silent with respect to 
at least one of the C-rate or the charge termination voltage is changed.

Ugaji teaches a battery deterioration detector comprising a calculator 3 ([Fig 1, Fig 3]) that includes
at least one of the C-rate or the charge termination voltage is changed ([0048]: discloses that the controller 7 can reduce the charge voltage or increase the discharge voltage to reduce the total depth of discharge, therefore modifying the total voltage difference above).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bickford in view of Ugaji to in order to prevent deterioration of the battery by controlling the total depth of discharge given the present state of the battery ([0049]).

Regarding claim 6: Bickford in view of Ugaji in view of Barsukov teaches the battery state estimating apparatus according to claim 5, as discussed above.
Bickford is silent with respect to wherein 
after one or more of the preset voltage conversion criteria is changed, the control unit is configured to restore the changed one or more preset voltage conversion criteria to its value before the change only in response to determining that the first degree to which degradation of the battery cell is changing is a linear degradation or a decelerated degradation. 

Ugaji teaches a battery deterioration detector comprising a calculator 3 ([Fig 1, Fig 3]) that includes
after one or more of the preset voltage conversion criteria is changed, the control unit is configured to restore the changed one or more preset voltage conversion criteria to its value before the change only in response to determining that the first degree to which degradation of the battery cell is changing is a linear degradation or a decelerated degradation ([0048]: discloses that the controller 7 can reduce the charge voltage or increase the discharge voltage to reduce the total depth of discharge, therefore modifying the total voltage difference above.  This can occur at any desired time, including then the deterioration rate is, or is not, “linear” or “decelerated”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bickford in view of Ugaji to in order to prevent deterioration of the battery by controlling the total depth of discharge given the present state of the battery ([0049]).

Regarding claim 7: Bickford in view of Ugaji teaches the battery state estimating apparatus according to claim 1, as discussed above, wherein 
the preset control condition includes at least one of a C-rate or a charge termination voltage set for the battery cell (Bickford: [col 12, lines 31 – 42]: discloses a process of classifying the observed discharge voltage with regard to the expected discharge voltage, where the expected discharge voltage is interpreted as equivalent to charge termination voltage, as this is where the battery will stop the discharging in order to perform the comparison).

Bickford is silent with respect to 
only when a second degree to which degradation of the battery cell is changing determined according to the resistance increase pattern or resistance decrease pattern is one of an accelerated degradation or a linear degradation, the control unit is configured to
	set an electric resistance fluctuation rate of the battery cell previously measured at a start cycle of the determined resistance increase pattern or resistance decrease pattern as a reference electric resistance fluctuation rate, 
	calculate a resistance comparison value by comparing the set reference electric resistance fluctuation rate with the calculated electric resistance fluctuation rate, and 
	change at least one of the C-rate and the charge termination voltage based on a-one or more resistance conversion value obtained by converting the calculated resistance comparison value according to a-one or more preset resistance conversion criteria. 

Ugaji teaches a battery deterioration detector comprising a calculator 3 ([Fig 1, Fig 3]) that includes
set an electric resistance fluctuation rate of the battery cell previously measured at a start cycle of the determined resistance increase pattern or resistance decrease pattern as a reference electric resistance fluctuation rate ([0041 – 0043]: discloses determining the deterioration level of the battery using the measured increased in the reaction resistance of the battery, where the increased resistance is interpreted as an “resistance increase pattern”), and 
calculate a resistance comparison value by comparing the set reference electric resistance fluctuation rate with the calculated electric resistance fluctuation rate ([0043]: discloses the use of either a resistance based on a charge cutoff current or a second resistance value based on a discharge cutoff current as the internal resistance of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bickford in view of Ugaji to measure the OCV after a full charge is reached in order to have a more precise data point for calculating the degree of deterioration of the battery, and since the possibility of accelerated deterioration is higher at full charge ([0038]).

Barsukov teaches a method of charging batteries while minimizing the degradation due to lithium plating ([0001]) that includes
change at least one of the C-rate or the charge termination voltage based on one or more resistance conversion value obtained by converting the calculated resistance comparison value according to a-one or more preset resistance conversion criteria ([0048 – 0070, 0075]: discloses calculating the internal resistance of the battery given the difference between the observed open circuit voltage and a temperature compensated open circuit voltage, which involves “converting” the voltage measurement into a resistance value given the measured current.   The charging rate is then changed based on the predicted degradation given the calculated resistance factor.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bickford in view of Ugaji in view of Barsukov to enable limiting the rate of charging the battery in order to avoid degrading the battery any more than would be expected by normal usage.

Regarding claim 8: Bickford in view of Ugaji in view of Barsukov teaches the battery state estimating apparatus according to claim 7, as discussed above, wherein 
the one or more preset resistance conversion criteria includes a first conversion criterion according to which the calculated comparison value is converted into a value corresponding to the C-rate (Bickford: [col 12, lines 31 – 42]: discloses a process of classifying the observed discharge voltage with regard to the expected discharge voltage, where the expected discharge voltage is interpreted as equivalent to charge termination voltage, as this is where the battery will stop the discharging in order to perform the comparison), and a second voltage conversion criterion according to which the calculated voltage comparison value is converted into a value corresponding to the charge termination voltage ([Fig 20]:discloses a set of observed voltages for different amounts of current discharged from the battery, which is interpreted as discharge-rates), and a second conversion criterion according to which the calculated comparison value is converted into a value corresponding to the charge termination voltage ([Fig 20]:discloses a set of observed voltages for different amounts of current discharged from the battery, which is interpreted as discharge-rates), and wherein 
the control unit is configured to: 
	obtain a first conversion value by converting the calculated resistance comparison value according to the first conversion criterion (Bickford: [col 12, lines 31 – 42]: discloses a process of classifying the observed discharge voltage with regard to the expected discharge voltage, where the expected discharge voltage is interpreted as equivalent to charge termination voltage, as this is where the battery will stop the discharging in order to perform the comparison).

Bickford in view of Ugaji is silent with respect to 
	a first resistance conversion criterion;
a second resistance conversion criterion;
change the C-rate according to the obtained first resistance conversion value,
obtain a second resistance conversion value by converting the calculated resistance comparison value according to the second resistance conversion criterion, and 
change the charge termination voltage according to the obtained second resistance conversion value. 

Barsukov teaches a method of charging batteries while minimizing the degradation due to lithium plating ([0001]) that includes
change the C-rate according to the obtained first resistance conversion value ([0048 – 0070, 0075]: discloses calculating the internal resistance of the battery given the difference between the observed open circuit voltage and a temperature compensated open circuit voltage, which involves “converting” the voltage measurement into a resistance value given the measured current.   The charging rate is then changed based on the predicted degradation given the calculated resistance factor.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bickford in view of Ugaji in view of Barsukov to enable changing the charge termination voltage using the calculated internal resistance value to avoid degrading the battery any more than would be expected by normal usage with the default termination voltage.

Regarding claim 9: Bickford in view of Ugaji in view of Barsukov teaches the battery state estimating apparatus according to claim 7, as discussed above, wherein 
the control unit is configured to change one or more of the preset resistance conversion criteria only in response to determining that the determined second degree to which degradation of the battery cell is changing is accelerated degradation (Bickford: [col 18, lines 7 – 13; col 13, lines 21 – 25; Fig 20]: discloses calculating a slope of the voltage versus expected voltage curves and determining that a negative slope indicates that the battery is degrading, and performing control actions based on the calculated remaining useful life of the battery).

Bickford is silent with respect to 
at least one of the C-rate and the charge termination voltage is changed.

Ugaji teaches a battery deterioration detector comprising a calculator 3 ([Fig 1, Fig 3]) that includes
at least one of the C-rate and the charge termination voltage is changed ([0048]: discloses that the controller 7 can reduce the charge voltage or increase the discharge voltage to reduce the total depth of discharge, therefore modifying the total voltage difference above).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bickford in view of Ugaji to in order to prevent deterioration of the battery by controlling the total depth of discharge given the present state of the battery ([0049]).

Regarding claim 10: Bickford in view of Ugaji in view of Barsukov teaches the battery state estimating apparatus according to claim 9, as discussed above.
Bickford is silent with respect to wherein 
after the preset resistance conversion criterion is changed, the control unit is configured to restore the preset resistance conversion criterion into a resistance conversion criterion before the change only when the second degree to which degradation of the battery cell is changing is a linear degradation or a decelerated degradation. 

Ugaji teaches a battery deterioration detector comprising a calculator 3 ([Fig 1, Fig 3]) that includes
after the preset resistance conversion criterion is changed, the control unit is configured to restore the preset resistance conversion criterion into a resistance conversion criterion before the change only when the second degree to which degradation of the battery cell is changing is a linear degradation or a decelerated degradation ([0048]: discloses that the controller 7 can reduce the charge voltage or increase the discharge voltage to reduce the total depth of discharge, therefore modifying the total voltage difference above.  This can occur at any desired time, including then the deterioration rate is, or is not, “linear” or “decelerated”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Bickford in view of Ugaji to in order to prevent deterioration of the battery by controlling the total depth of discharge given the present state of the battery ([0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Kim, US 2018/0299511, teaches estimating the degradation of a battery based on the difference between an OCV calculated based on a battery model, and an OCV calculated using current integration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862